84 So. 3d 1269 (2012)
Arthur SCHWARTZ, Appellant,
v.
Peggy B. SCHULMAN and L'Ambiance Homeowners' Association, Appellees.
No. 4D10-4676.
District Court of Appeal of Florida, Fourth District.
April 18, 2012.
*1270 Jonathan Mann, Sophia Blair and Robin Bresky of the Law Offices of Robin Bresky, Boca Raton, for appellant.
Sara M. Sandler and John P. Joy of Walton Lantaff Schroeder & Carson LLP, Fort Lauderdale, for appellee Peggy B. Schulman.
Michele McCaul Ricca and John H. Richards of Boyd Richards Parker & Colonnelli, P.L., Fort Lauderdale, for appellee L'Ambiance Homeowners Association.
PER CURIAM.
Affirmed. See Cargile-Schrage v. Schrage, 908 So. 2d 528 (Fla. 4th DCA 2005); Strasser v. Yalamanchi, 783 So. 2d 1087 (Fla. 4th DCA 2001).
WARNER, STEVENSON and GROSS, JJ., concur.